DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         ROBERT A. SMITH,
                            Appellant,

                                     v.

                   CHRISTINE LOFFREDO-SMITH,
                            Appellee.

                              No. 4D20-1106

                              [April 22, 2021]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach County; Dina A. Keever-Agrama, Judge; L.T. Case No.
502011DR005598XXXNB.

  Troy William Klein, West Palm Beach, for appellant.

  Jean M. Henne of Jean M. Henne, P.A., Winter Haven, for appellee.

PER CURIAM.

  Affirmed.

KLINGENSMITH, KUNTZ and ARTAU, JJ., concur.

                          *          *           *

    Not final until disposition of timely filed motion for rehearing.